Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 5, it is unclear which of the “pair of sharpened surfaces” (claim 1, line 12) “the sharpened surface having the cutting edge” (claim 5, lines 3-4) is referring to.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Figge (US 3,448,740).
Regarding claim 1, Figge discloses an implant needle (Figures 1-3) for introducing an implant into a body of a patient (capable of this function via passageway 11), comprising a receiving portion (11) configured to receive an implant and provided in a hollow needle main body (10), and a taper-shaped tip portion (10a-10c; col. 3, lines 17-20 - noting that Applicant’s tapered tip portion is not entirely tapered), the taper-shaped tip portion further comprising: a first slant surface (12'') contiguous to a first outer peripheral surface (adjacent side of 10a) of the hollow needle main body, wherein the first slant surface is provided as a first non-cutting edge (col. 3, lines 52-57); a second slant surface (13”) contiguous to a second outer peripheral surface (adjacent side of 10a) of the hollow needle main body, wherein the second slant surface is provided as a second non-cutting edge (col. 3, lines 52-57); and a pair of sharpened surfaces symmetric with respect to an edge point (14) and a longitudinal axis of the needle main body (Figure 2), wherein the sharpened surfaces are both provided with a cutting edge (col. 3, lines 59-62); wherein the first slant surface comprises a first flank (wall of 10a adjacent 12'') and the second slant surface comprises a second flank (wall of 10a adjacent to 13''), and wherein the first flank is provided at a first distance from the edge point and the second flank is provided at a second distance from the edge point which is different from the first distance (due to their different heights, some portions of one flank laterally adjacent to the other flank would be at different distances to the edge point, as evident from Figures 1 and 2; also an interior surface of 10a defining one flank would be at a different distance from the edge point than a laterally adjacent portion of the outer surface of 10a defining the other flank). 
Regarding claim 2, the sharpened surfaces both are provided as (provided with) a non-slanted surface (surfaces of 12' and 13' are non-slanted relative to numerous lines or planes; for instance a line defining their width is non-slanted relative to a longitudinal or horizontal axis of the needle - the claim does not specify what these surfaces are non-slanted relative to) in a flat tip portion (region or portion containing the flat surfaces of 12', 13' facing away from page in Figure 2) contiguous to the edge point. 
Regarding claim 3, at least one of the first and second flanks is contiguous to one of the sharpened surfaces (evident from Figure 1).
Regarding claim 4, at least one flank is contiguous to the cutting edge of one of the sharpened surfaces (evident from Figure 1).
Regarding claim 5, at least another one of the first and second flanks is contiguous to a non-sharpened surface (12'' or 13'') which in turn is contiguous to (one of) the sharpened surface (surfaces) having the cutting edge (evident from Figure 1). 
Regarding claim 6, for at least one of the first and second flanks, the first and second outer peripheral surface is bent outwardly (the outer peripheral surfaces are part of the exterior of a tube and are therefore convex). 
Regarding claim 7, for at least one of the sharpened surfaces, the cutting edge is provided on an outer edge (evident from Figure 1). 
Regarding claim 8, the limitation “provided as a punch-bent component” is being treated as a product by process limitation; that is --a flank made by the process of punch-bending-- . As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.   The flanks of Figge are considered to be structurally equivalent, for all purposes related to the functioning of Applicant’s flanks, as the same made by the claimed process.
Regarding claim 9, at least one of the first and second flanks is provided adjacent to a flat portion (flat surfaces of 12', 13' facing away from page define a flat tip portion) distal (it is assumed that Applicant is intending this term to mean the more conventionally used “proximal”) to the edge point. 
Regarding claim 11, the receiving portion comprises a recess (concave surface of 11) extending through the needle main body. 
Regarding claim 12, the hollow needle main body is provided with one of a round cross-section (evident from Figure 3). 
Regarding claim 13, the tapered tip portion is provided with a flat portion (flat surfaces of 12', 13' facing away from page). 
Regarding claim 14, one or more of the non-cutting edges are provided as rounded edges (col. 2, lines 53-56; Figure 2). 

Claims 10, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scott (US 2017/0216536 A1).
Regarding claim 10, Scott discloses an implant needle (300; Figure 3; noting that other embodiments also anticipate the claim as well, e.g. Figures 1-2C; the way in which they address the limitations will be apparent from the rejection below using the embodiment of Figure 3) capable of introducing an implant into a body of a patient, comprising: a receiving portion (308) capable of receiving an implant and provided in a hollow needle main body, and a taper-shaped tip portion (310/314), the taper-shaped tip portion further comprising: a first slant surface (left or right edge 310 in Figure 3) contiguous to a first outer peripheral surface of the hollow needle main body, wherein the first slant surface is provided as a first non-cutting edge (it is flat and would be incapable of cutting some or most objects); a second slant surface (the other of the left or right edge 310 in Figure 3) contiguous to a second outer peripheral surface of the hollow needle main body, wherein the second slant surface is provided as a second non- cutting edge; and a pair of sharpened surfaces (316) symmetric with respect to an edge point (tip of triangular portion 314) and a longitudinal axis of the needle main body (Figure 4c), wherein the sharpened surfaces are provided with a cutting edge (analogous to edge 112 - ¶[0053]) and are provided as a surface in a flat tip portion (since, according to claim 2 and Applicant’s remarks, the sharpened surfaces would be indistinguishable from adjacent portions of surface 19, any portion of 314 near the cutting edges could be considered as the sharpened surfaces; also in view of the above and Applicant’s Figure 1 - showing an approximate location of flat tip portion 19, any portion of 314 near the arbitrarily designated sharpened surfaces can be considered as the flat tip portion) contiguous to the edge point; wherein the first slant surface comprises a first flank (outer surface of needle adjacent to one slant surface 310) and the second slant surface comprises a second flank (inner surface of needle adjacent to the other slant surface 310; also the opposite arrangement is readable by the claim), and wherein the first flank is provided at a first distance from the edge point and the second flank is provided at a second distance from the edge point which is different from the first distance (since the surfaces 310 are symmetric to the tip of 314, the inner flank wall of one surface would be at a different distance to the tip than the outer flank wall of the other), and wherein a flat portion is contiguous to the flat tip portion (any arbitrarily designated portion adjacent to the arbitrarily designated flat tip portion, not already designated as the sharpened surfaces, can be considered as the flat portion - see above remarks in regard to the sharpened surfaces and flat tip portion); wherein the sharpened surfaces both are provided as a non-slanted surface in a flat tip portion contiguous to the edge point (evident from Figure 3; also see remarks above).
Regarding claim 15, noting that the limitations of claim 1 are effectively addressed above in the rejection of claim 10 which is required to reject new claim 15 (and necessitated by amendment), the hollow needle main body has an opening extending in a longitudinal direction of the implant needle (see longitudinal slant of opening forming lumen 308 in Figure 3).
Regarding claim 16, the opening formed by walls 310 can be regarded as slot-shaped (Figure 4C).  
Regarding claim 19, noting that the limitations of claims 1 and 2 are effectively addressed above in the rejection of claim 10 which is required to reject new claim 19 (and necessitated by amendment), the flat tip portion extends in a plane that is parallel to the longitudinal axis of the implant needle (evident from Figure 4A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US 2007/0249992) in view of Frey et al. (WO 2015/128263).
Regarding claim 10,  Bardy discloses an implant needle (Figures 1 and 10A) for introducing an implant into a body of a patient (¶[0016]), comprising: RESPONSE TO NON-FINAL OFFICE ACTIONApplication No. 16/493,378; Group Art Unit 3771 #19688483 of 9Attorney Docket No. 007804-000120a receiving portion (any interior portion of 70 - Figure 10A) configured to receive an implant and provided in a hollow needle main body (70), and a taper-shaped tip portion (triangular tip generally at 71 in Figure 10A and distal surface of opening into 70), the taper-shaped tip portion further comprising: a first slant surface (distal surface of left or right sidewall of 70) contiguous to a first outer peripheral surface of the hollow needle main body; a second slant surface (distal surface of left or right sidewall of 70 - not already designated as the first slant surface) contiguous to a second outer peripheral surface of the hollow needle main body; and a pair of sharpened surfaces (sides of triangular tip generally at 71 in Figure 10A) symmetric with respect to an edge point (distal point of triangular tip) and a longitudinal axis of the needle main body, wherein the sharpened surfaces are provided with a cutting edge and are provided as a surface in a flat tip portion contiguous to the edge point (¶[0070]; Figure 10A - the tip is flat and it’s sharpened sides, regardless of whether they are flush with the tip, can be regarded as part of some portion of the tip which is generally flat); wherein the first slant surface comprises a first flank and the second slant surface comprises a second flank, and wherein the first flank is provided at a first distance from the edge point and the second flank is provided at a second distance from the edge point which is different from the first distance (the interior wall of one slant surface can be designated as one flank and the exterior wall adjacent the other slant surface can be designated as the other flank - the flanks would be at different distances from the tip which is centered on the needle opening), and wherein a flat portion is contiguous to the flat tip portion (the entire top surface of the tip is flat; a portion of the flat tip next to the sharpened sides can be designated as the flat tip portion, as explained above, and an adjacent portion of the tip can be designated as the flat portion).
Bardy fails to disclose that the first and second slant surfaces are provided as non-cutting edges.  The first and second slant surfaces of Brady are depicted as being blunt (Figure 10A) but this is not specifically stated.
Frey et al. teach that first and second slant surfaces (9a/9b) of a similar implant needle should be non-cutting edges in order to reduce the circumferential incision length and thereby reduce pain and tissue injury (p. 7, lines 11-19; page 9, lines 23-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Frey et al. to have made the first and second slant surfaces of Brady to be blunt, non-cutting edges in order to reduce the circumferential incision length and thereby reduce pain and tissue injury.
Regarding claim 15, noting that the limitations of claim 1 are effectively addressed above in the rejection of claim 10 which is required to reject new claim 15 (and necessitated by amendment), the hollow needle main body has an opening extending in a longitudinal direction of the implant needle (see longitudinal slant of opening forming needle lumen in Figure 10A of Bardy).
Regarding claim 16, the opening formed by walls of the needle can be regarded as slot-shaped (Figure 10A of Bardy).
Regarding claims 16-18, Bardy fail to disclose (in an alternative interpretation of claim 16)that the opening is a slot opening as claimed.
Frey et al. teach that providing a needle with a slot opening as claimed can lower manufacturing costs and better allow insertion of flat implant as compared to a closed needle (p. 1, lines 13-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Frey et al. to have provided the needle of Bardy with a slot as claimed in order to lower manufacturing costs and better allow insertion of a flat implant.
Regarding claim 19, noting that the limitations of claims 1 and 2 are effectively addressed above in the rejection of claim 10 which is required to reject new claim 19 (and necessitated by amendment), the flat tip portion extends in a plane that is parallel to the longitudinal axis of the implant needle (evident from Figure 10A of Bardy).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are either not persuasive or moot in view of the new grounds of rejection above.  Applicant has argued that claim 5 was amended to address the above 35 U.S.C. 112 rejection.  No such amendment has been made.  Applicant has argued that Figge does not disclose a receiving portion configured to receive an implant because Figge discloses a hypodermic needle.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The hypodermic needle of Figge is capable of having an appropriately sized implant placed at the needle opening an injected into tissue.  Applicant has argued that the side edge portions 12’ and 13’ of Figge are not non-slanted.  As stated above, the sharpened surfaces are non-slanted relative to numerous lines or planes; for instance a line defining their width is non-slanted relative to a longitudinal or horizontal axis of the needle - the claim does not specify what these surfaces are non-slanted relative to.  Applicant’s arguments regarding the 35 U.S.C. 112 rejection of claim 2 are persuasive in that the surface of 9b is shown to be coplanar with flat portion 18 in Figure 2.  However it is noted that Figure 2 appears to show reference “3” pointing to some structure other than just the taper-shaped tip portion making the drawing confusing.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771